Citation Nr: 0418693	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-03 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and nephew




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to 
December 1974, and retired with more than 20 years of active 
service.  He died in March 1998, at the age of 65.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in June 1998.  
A statement of the case was issued in August 1998.  A 
substantive appeal (VA Form 1-9) was received in March 1999.  
In May 1999, the appellant provided testimony, along with a 
family friend, before a hearing officer at the RO.  In 
February 2004, she provided testimony again, before the 
undersigned, with her nephew, in support of her claim.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died in March 1998.  

2.  The death certificate initially submitted to VA lists the 
immediate cause of death as progressive chronic lymphatic 
leukemia, with no other causes identified.  

3.  A later death certificate, received by VA in 1998, lists 
the immediate cause of death as progressive chronic lymphatic 
leukemia, due to or as a consequence of seizure disorder.  

4.  At the time of the veteran's death, service connection 
was in effect for epilepsy, evaluated as 10 percent 
disabling; residuals, injury of the left leg with old 
fracture of the patella with chondromalacia, evaluated as 
10 percent disabling; residuals, laceration tear, right 
conjunctiva, with partial hyperthesia, right scalp and 
forehead, evaluated as 10 percent disabling; and residuals, 
injury right foot with crushing injury right 4th and 5th toes, 
evaluated as noncompensable, with a combined evaluation for 
the veteran's service-connected disabilities of 30 percent.  

5.  Progressive chronic lymphatic leukemia, also described as 
non-Hodgkin's lymphoma, began many years after service 
discharge and was not due to or the result of service.  

6.  A service-connected disability, is not shown to have 
caused or aggravated progressive chronic lymphatic leukemia 
or otherwise contributed to the veteran's death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to VA's duty to notify, the 1998 rating decision 
on appeal, together with the statement of the case (SOC), and 
subsequent supplemental statements of the case (SSOCs), 
specifically the August 2003 SSOC, adequately informed the 
appellant of the types of evidence needed to substantiate her 
claim.  The August 2003 SSOC, explained the VCAA, and 
informed her of the elements needed to substantiate a claim 
for the cause of the veteran's death.  In accordance with the 
requirements of the VCAA, the SSOC informed the appellant 
what evidence and information VA would be obtaining.  The 
SSOC explained that VA would make reasonable efforts to help 
her get evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SSOC clearly told the appellant to send VA any 
relevant evidence in her possession, and throughout her 
appeal, she has been submitting additional evidence.  In 
October 1998, she asked for an extension for the filing of 
her appeal in an effort to submit additional evidence.  In 
May 2001, she indicated that she did have any additional 
evidence and that VA make a decision on her claim as soon as 
possible.  Later, she submitted additional evidence in 
May 2002.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  However, (Pelegrini I) has been 
withdrawn and replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  Pelegrini II 
likewise points out the requirement for VCAA notice prior to 
an unfavorable AOJ decision.  While that did not occur here, 
content complying notice was eventually accomplished, 
together with proper subsequent VA process.  The matter was 
again reviewed in supplemental statements of the case and the 
appellant was given every opportunity to submit or identify 
relevant records, including the opportunity to appear at a 
hearing.  She testified at a personal hearing before the RO 
in May 1999 and again, at a videoconference hearing before 
the undersigned in February 2004.  In view of this, the 
appellant is not considered prejudiced by any defect in the 
timing of the VCAA notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  As the appellant has not identified any 
additional evidence pertinent to her claim not already of 
record, has indicated in a statement that she had no 
additional evidence on her claim, and there are no additional 
records to obtain, there is nothing further that can be done 
in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was not requested in connection with this claim.  
It was not needed because the current evidence does not 
support the conclusion that the veteran's terminal disability 
may be associated with his military service.  

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate her claim.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
her in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the appellant in this case.  


II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c). 

The cause of the veteran's death in March 1998 was 
progressive chronic lymphatic leukemia, also described as 
non-Hodgkin's lymphoma.  No autopsy was performed.  During 
his lifetime, the veteran was service-connected for  
epilepsy, residuals, injury of the left leg with old fracture 
of the patella with chondromalacia, residuals, laceration 
tear, right conjunctiva, with partial hyperthesia, right 
scalp and forehead, and residuals, injury right foot with 
crushing injury right 4th and 5th toes.  The combined 
evaluation was 30 percent.  Progressive chronic lymphatic 
leukemia, also described as non-Hodgkin's lymphoma, which was 
the cause of his death, was not manifested in service or 
until 1995, many years thereafter, and there is no service 
medical evidence that this condition was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

The appellant claims that the veteran's leukemia/lymphoma, 
was caused by the veteran's seizure disorder (epilepsy), 
which was service connected.  She also asserted, in the 
alternative, that treatment of the leukemia/lymphoma brought 
on his seizure disorder, which had not been symptomatic for 
years.  Finally, she insisted that she was present at the 
time of the veteran's death, and that at that time, he 
suffered a seizure and within minutes, died.  She therefore 
indicates that his seizure disorder, was the ultimate cause 
of his death.   

The veteran had epileptic attacks relatively early in his 
military career, that when necessary, were controlled by 
medication.  At the time of his retirement from service, the 
medical records do not show that the veteran's seizure 
disorder affected him physically.  

Post service medical records are primarily those of James A. 
Butts, M.D.  Dr. Butts indicated that the veteran was 
referred to him in May 1995 with chronic lymphocytic 
leukemia.  He also indicated that the veteran was treated 
with a variety of treatments, none which were significantly 
effective for any period of time.  He related that the 
veteran had a history of seizure disorder.  Toward the end of 
the course of his illness, according to Dr. Butts, the 
veteran began to have seizure activity which were thought to 
be secondary to central nervous system involvement of his 
leukemia/lymphoma.  Although he added seizure disorder to the 
veteran's death certificate in 1998 and opined it "may have 
been worsened" by previous underlying cortical scarring, he 
did not correlate the development of leukemia and lymphoma in 
1995 with the veteran's service connected epilepsy.  
Moreover, it would be to resort to speculation to conclude on 
Dr. Butts' comment, "may have been worsened," that the 
veteran's service connected epilepsy caused the veteran's 
seizure activity from lymphocytic leukemia to be 
significantly worse than they otherwise would have been, such 
that his service connected epilepsy materially contributed to 
the veteran's death.  

Under the foregoing circumstances, the Board concludes the 
seizures to which Dr. Butts was referring on the veteran's 
Death Certificate as contributing to death were those 
associated with the veteran's lymphocytic leukemia, rather 
than the veteran's service connected epilepsy and that any 
residual from the veteran's epilepsy (cortical scarring) did 
not materially contribute to the veteran's death.  

The appellant testified at a RO hearing before a hearing 
officer in May 1999 and again at a videoconference hearing 
before the undersigned in February 2004.  The substance of 
both hearings was essentially the same.  The appellant 
indicated that she was present at the time of the veteran's 
death and that at that time, he suffered an active seizure 
and then expired.  She also testified that he had three 
seizures within six weeks prior to his death.  However, as 
explained above, such seizures were a consequence of the 
veteran's lymphocytic leukemia, rather that service connected 
epilepsy, and there is no competent evidence the leukemia 
itself was related to service.  While the Board does not 
doubt the sincerity of the appellant or her belief in the 
merits of the claim, lay persons are not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



